Citation Nr: 1542610	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  10-33 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Service connection for a back disorder. 

2.  Service connection for an acquired psychiatric disorder, to include depression, a mood disorder not otherwise specified, anxiety, and bipolar disorder (an acquired psychiatric disorder), to include as due to a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1985 to June 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Detroit, Michigan, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In March 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining the Veterans' Social Security Administration (SSA) disability records, VA treatment records, and private treatment records, as well as provide the Veteran with notice of the information and evidence necessary to establish service connection for an acquired psychiatric disorder on a secondary basis.  Upon remand, VA obtained the SSA, VA, and private treatment records.  Based on the foregoing, the Board concludes that the AOJ substantially complied with the March 2014 Board remand directives in obtaining the above-referenced records.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Further discussion of the AOJ compliance with respect to providing the Veteran with notice of the information and evidence necessary to establish service connection for an acquired psychiatric disorder on a secondary basis is included in the Duties to Notify and Assist section below.  






FINDINGS OF FACT

1. The Veteran has a current disability of lumbar spine degenerative disc disease with disc herniation at L5-S1. 

2. The Veteran sustained a lumbar spine sprain in service. 

3. The current lumbar spine degenerative disc disease with disc herniation at L5-S1 did not have its onset during active service, nor is it otherwise related to service.

4. The Veteran has a current acquired psychiatric disorder, to include depression, a mood disorder not otherwise specified, anxiety, and bipolar disorder. 
 
5. There was no psychiatric injury, disease, or stressful event during service.
 
6. The current acquired psychiatric disorder did not begin in service and is not related to service.
 
7. The current acquired psychiatric disorder was manifested many years after service separation.

8. There is no service-connected primary back disability upon which secondary service connection for an acquired psychiatric disorder may be granted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include depression, a mood disorder not otherwise specified, anxiety, and bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

With respect to the claims on appeal, in a March 2008 notice letter sent prior to the initial denial of the claims in September 2008, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  With respect to the claim for service connection for an acquired psychiatric disorder, the Board has denied the claim for service connection for an acquired psychiatric disorder, claimed as due to a back disability, in part, on the basis that the Veteran is not service connected for a back disability.  For this reason, there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the secondary service connection claim as a matter of law, the VCAA notice and assistance provisions are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the secondary service connection claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Therefore, while the March 2014 Board remand directed that the AOJ provide the Veteran with notice of the information and evidence necessary to establish service connection for an acquired psychiatric disorder on a secondary basis (as due to the back disorder), the Board finds that such notice is not required because there is no reasonable possibility that any notice could aid in substantiating the claim for service connection for an acquired psychiatric disorder because service connection has been denied for the back disorder.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, SSA disability records, post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements in support of the current appeal.  

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

VA examined the Veteran in July 2008 (spine) and in August 2008 (mental health).  The Board finds the above-referenced examination reports to be adequate for the purpose of deciding the appeal.  The examiners reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiologies of the back disorder and the acquired psychiatric disorder.  The examination report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

While the August 2008 VA mental health examiner did not provide an opinion with respect to direct service connection for an acquired psychiatric disorder, the Veteran's service treatment records are negative for any symptoms, manifestations, or diagnosis of an acquired psychiatric disorder, and the Veteran has denied any psychiatric problems during his time in service and has stated that psychiatric symptoms started in September 2005.  See September 2007 VA Form 21-526.  Moreover, as explained below, the Board has found that the weight of the evidence demonstrates that the Veteran did not sustain a relevant psychiatric "injury" (i.e. traumatic event) or disease in service; therefore, there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is no in-service injury, disease, or event to which a competent medical opinion could relate any current acquired psychiatric disability, or a factual basis of continuous symptoms that would support an opinion.  Any such opinion purporting to relate a current psychiatric disorder to service would necessarily be speculative because it would purport to relate the current disability to something that did not occur in service.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  For these reasons, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

Accordingly, referral of service connection for an acquired psychiatric disorder for an additional VA examination or to obtain a medical opinion with respect to direct service connection would be a useless act.  The duty to assist by providing an additional VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, lumbar spine degenerative disc disease is not a chronic disease under 
38 C.F.R. § 3.309(a); the July 2008 VA examination report shows that the Veteran does not have arthritis of the spine.  Moreover, depression, mood disorder, bipolar disorder, and anxiety disorder with no evidence of psychosis are not "chronic diseases" under 38 C.F.R. § 3.309(a).  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for a back disorder and an acquired psychiatric disorder.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that the currently-diagnosed back disability is related to service.  Specifically, the Veteran asserted that he injured the back during service in 1987 while he was loading a truck for a blood drive in Germany.  See August 2010 VA Form 9.

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current lumbar spine disability.  The July 2008 VA examination report shows a diagnosis of degenerative disc disease of the lumbar spine with disc herniation at L5-S1.

The Board finds that the Veteran sustained an in-service injury to the lumbar spine.  Consistent with the Veteran's assertions, service treatment records dated in October 1987 show treatment for a lumbar spine sprain after lifting and bending while working for a blood bank.  While the Veteran asserted that he has had problems with his back since the in-service lumbar spine sprain, the remainder of the Veteran's service treatment records is negative for any complaints of or treatment for low back problems.  Moreover, the April 1988 service separation examination report showed a normal clinical evaluation of the spine and the concurrent report of medical history showed that the Veteran denied recurrent back pain.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran had an in-service lumbar spine sprain that was treated and showed no chronic disability at service separation.

Notwithstanding the in-service back injury, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine disability did not start in service and is not etiologically related to service, to include the in-service lumbar spine sprain.  The Veteran underwent a VA examination July 2008; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the currently-diagnosed lumbar spine disability is less likely as not caused by, a result of, or related to the in-service lumbar spine sprain.  In reaching this conclusion, the July 2008 VA examiner reasoned that service treatment records document a single episode of back problems in October 1987 during service, that the Veteran did not have ongoing treatment and was discharged with a separation examination that did not indicate a back problem, and that he did not develop symptoms until greater than ten years later.  The July 2008 VA examiner also noted that the record reflects that the Veteran had other injuries to the back in 2004, 2005, and 2006.  

A May 2004 Metropolitan Hospital emergency record shows that the Veteran reported that low back pain started three days earlier while he was lifting eight-foot pieces of drywall and that he had a history of similar back pain approximately 15 years earlier, which was corrected following physical therapy.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  This also confirms a post-service onset of the current lumbar spine disability.  In this regard, the Board finds that the Veteran's May 2004 reports during  treatment, which were made during treatment, of post-service onset of low back pain to be more probative than later assertions, which were made for purposes of obtaining VA compensation, that he has had low back pain since the in-service lumbar spine sprain.  An individual will most likely be more truthful when reporting symptoms to a medical provider in order to ensure receipt of best medical treatment for the underlying condition.  Moreover, given the Veteran's inconsistent reports of dates of onset of symptoms of a back disorder, the Board finds that the Veteran's reports of in-service onset of symptoms of a back disorder are not credible.

The Board finds that the July 2008 VA examination report is highly probative with respect to service connection for a back disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

In the September 2015 appellant's brief, the Veteran's representative asserted that the July 2008 VA negative nexus opinion is inadequate because it is based on an inaccurate factual premise and not based on the pertinent medical history because the VA examiner rationalized the negative nexus opinion by stating that the Veteran's service treatment records reflect that he was only seen once on active duty for back problems, but that a review of the claims file reveals that the Veteran was seen at least three times with complaints of low back pain.  However, the July 2008 VA examiner did not in fact state that the Veteran was seen once for back problems on active duty, but rather stated that the Veteran had a single episode of back problems during service October 1987.  In this regard, service treatment records show three entries relating to low back pain in October 1987, which were all based on the same episode (injury or event) when the Veteran was working for the blood bank.  Accordingly, the language and context of the July 2008 VA examiner's rationale indicate that the VA examiner was referring to one injury or event with multiple treatments rather than one instance of the Veteran being seen for back problems in service.  Therefore, the Board finds that the July 2008 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed lumbar spine disability is not etiologically related to the lumbar spine sprain sustained in service. 

Insomuch as the Veteran asserts that the current back disability is directly related to the lumbar spine sprain in service, the Board finds that the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to active service.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine degenerative disc disease and its relationship to a lumbar spine sprain, which requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury). 

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine degenerative disc disease is not related to service, to include the in-service lumbar strain while working for a blood drive in 1987.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a back disorder is not warranted.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted because an acquired psychiatric disorder started in service when he started experiencing depression after the 1987 in-service back injury.  See e.g. August 2010 VA Form 9.  Alternatively, the Veteran has generally contended that an acquired psychiatric disorder is due to a back disability. 

The Board finds that the Veteran has an acquired psychiatric disorder, to include depression, a mood disorder not otherwise specified, anxiety, and bipolar disorder.  The August 2008 VA examination report shows a diagnosis of depression.  Moreover, SSA medical records show diagnoses of depression, anxiety disorder, mood disorder not otherwise specified, and bipolar disorder.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a psychiatric injury or disease was manifested during service or that symptoms of a psychiatric disability were manifested during service.  There was no psychiatric "injury" or disease or event during service (i.e., the occurrence of traumatic stressor events).  Service treatment records, which are complete, make no mention of mental distress, and the Veteran was psychiatrically evaluated as normal at the April 1988 service separation examination.  Also, on the April 1988 report of medical history at service separation, the Veteran denied current symptoms or a history of depression, loss of memory, nervous trouble of any sort, and frequent trouble sleeping.   

Because the Veteran was psychiatrically evaluated as normal at service separation and specifically denied current or past psychiatric symptoms at that time, was specifically asked about past and present psychiatric symptoms and denied having any such symptoms on the April 1988 service report of medical history completed at service separation, the Board finds that a psychiatric disability or psychiatric symptoms would have ordinarily been recorded during service or at service separation; therefore, the lay and medical evidence contemporaneous to service is of significant probative value and weighs against a finding of psychiatric symptoms or psychiatric disability during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  The Veteran was first diagnosed with a psychiatric disorder 17 years after service in 2005.  See September 2005 Saint Mary's Healthcare treatment record.  The evidence showing a 17-year period between service separation in June 1988 and psychiatric symptoms and psychiatric diagnosis in September 2005 is a factor that weighs against service connection.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible);  see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Although the Veteran has recently reported psychiatric symptoms since service separation, the account is inconsistent with, and outweighed by, the more credible lay and medical evidence contemporaneous to service showing no psychiatric symptoms or disability at service separation, and the post-service lay and medical evidence showing no psychiatric symptoms or psychiatric disability until 2005.  Significantly, on the September 2007 VA Form 21-526 (claim for service connection for depression), the Veteran reported that depression started on September 1, 2005.  The account of psychiatric symptoms since service, which was made many years after service separation and only made in connection or concurrent with the claim for service-connected compensation benefits, is not credible and are of no probative value, especially given the Veteran's contradictory statement with respect to psychiatric symptom onset in the September 2007 VA Form 21-526.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a psychiatric disability because a psychiatric diagnosis requires medical expertise and falls outside the realm of common knowledge of a lay person.  The evidence does not demonstrate that the Veteran has the knowledge, training, or experience to self-diagnose an acquired psychiatric disorder.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The DSM-V cautions that the proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills.  The purpose of DSM-V is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose various mental disorders.  The weight of the evidence shows that symptoms of an acquired psychiatric disorder were not manifested until approximately 17 years after service separation.  Consequently, the Veteran's opinion attributing the current psychiatric symptoms to a psychiatric diagnosis purportedly related to service is of no probative value and is outweighed by the lay and medical evidence of record showing no psychiatric symptoms, diagnosis, or treatment for many years after service separation.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for an acquired psychiatric disorder on a direct basis must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As stated above, the Veteran has claimed that an acquired psychiatric disorder is secondary to a back disability.  While the August 2008 VA examiner opined that it is as least as likely as not that the Veteran has depression complicated by his chronic back pain, as discussed in detail in this decision, the Board has denied service connection for a back disability; therefore, the claim for service connection for an acquired psychiatric disorder as secondary to a back disability must be denied because there is no primary disability upon which secondary service connection may be granted.  See 38 C.F.R. § 3.310(a); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a back disorder is denied.

Service connection for an acquired psychiatric disorder, to include as due to a back disorder, is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


